DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 recites “combustion process”, it appears this should recite “a combustion process”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart et al. (“Poldervaart”; US 7,119,460), in view of Nove (US 6,406,219). 
Regarding claim 1: Poldervaart teaches a system for generating electric power (Figure 1 element 10; col 2 In 14-16, 'FIG. 1 illustrates a system 10 for generating large amounts of electricity ... offshore') comprising:
an oceanic offshore structure (col 2 In 14-18, 'system 10 ... includes a vessel 12 that lies offshore ... such as a barge');
an electric power generating system mounted on said structure (col 2 In 28-30, ‘The vessel carries an electricity generating unit 42 that uses gas as a fuel to generate electricity, A preferred unit is a turbine-generator set'), said power generating system including:
an electric power generator (col 2 In 31-32, 'an electric generator');
a driver powered by combustion process of a fossil fuel (col 2 In 30-31, 'wherein the turbine is powered by natural gas'), said driver being connected to said generator (col 2 In 30-32, 'the turbine is powered by natural gas and the turbine spins a rotor of an electric generator');
Poldervaart does not explicitly disclose a capture system connected to said combustion process for transferring carbon dioxide combustion gases from said combustion process to a subsea location.
Nove teaches a system for generating electric power (col 1 In 33, 'a thermal power generation plant') comprising: 
an electric power generating system (col 1 In 33, 'a thermal power generation plant'), said power generating system including:
a capture system connected to said combustion process for transferring carbon dioxide combustion gases from said combustion process to a subsea location (col 1 In 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Poldervaart to include the capturing process of Nove in order to reduce emissions into the sea. 
Regarding claim 2: Poldervaart discloses said driver comprises a turbine (col 2 In 29-31. 'A preferred unit is a turbine-generator set wherein the turbine is powered by natural gas').
Regarding claim 3: Poldervaart discloses said driver comprises a gas turbine (col 2 In 29-31, 'A preferred unit is a turbine-generator set wherein the turbine is powered by natural gas').
Regarding claim 8: Poldervaart discloses a method of generating electric power (Figure 1 element 10; col 2 In 14-15, 'generating large amounts of electricity') comprising:
positioning a structure at an oceanic offshore location (col 2 In 16-18, 'a vessel 12 that lies offshore ... such as a barge');

combusting a fossil fuel to power said driver with a byproduct of carbon dioxide combustion gas (col 2 In 30-31, 'the turbine is powered by natural gas').
Poldervaart does not explicitly disclose capturing said carbon dioxide combustion gases and transferring to a subsea location, 
However, Nove discloses a method of generating electric power (col 2 In 24-25, the thermal power generation plant operates') comprising:
combusting a fossil fuel to power a driver with a byproduct of carbon dioxide combustion gas (col 3 In 35-43, 'operation of the thermal power generation plant 10 ... combustion gas including a greenhouse gas component from the flue stack or emission system of the thermal power generation plant');
capturing said carbon dioxide combustion gases and transferring to a subsea location (col 3 In 41-53,'combustion gas including a greenhouse gas component from the flue stack or emission system of the thermal power generation plant is injected into the discharge line 14 ... the discharge line 14, into which the greenhouse gas emissions are injected, flows to the bypass line 18 into the ocean 22'; figure 1 illustrates that bypass line 18 delivers the combustion gases into ocean 22 at a subsea location).

Regarding claim 9: Poldervaart discloses teaches said driver is a gas combustion turbine (col 2 In 30-31, wherein the turbine is powered by natural gas').
Regarding claim 11: Poldervaart discloses transmitting electric power from said electric power generating system to a remote location (col 2 In 35-39, 'The system includes a power cable 50 that extends from the vessel and that has a major portion 56 extending along the sea floor to an onshore distribution facility 52. The facility distributes electricity to consumers such as residential, factory and office structures').
Regarding claim 12: Poldervaart discloses said remote location is on land (col 2 In 37, 'onshore').
Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart and Nove as applied to claims 1 and 8 above, and further in view of Neff (US 1,870,263).
Regarding claim 4: Poldervaart and Nove disclose the system of claim 2, but do not explicitly disclose said capture system includes a conduit having a first end operatively connected to said driver to receive said carbon dioxide combustion gases therefrom, and a second end positioned at a subsea location.
However, Neff discloses said capture system includes a conduit (figure 2 elements 77, 76, 85, 86, 87, 41, 40, 17, 33a, 36, 36b; pg 3 In 117 - pg 4 In 32, ‘exhaust from the several engines is passed by exhaust communicating pipes 77 ... leaving the heat exchanger 76 by way of pipe 85 ... pass through ... coil 86 ... pipe 87 ... exhaust 
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the capture system to include the conduit of Neff in order to transfer carbon dioxide effectively.
Regarding claim 5: Poldervaart, Nove and Neff disclose claim 4 but Poldervaart does not explicitly disclose a compression system for compressing said carbon dioxide introduced into said conduit.
However, Neff discloses a compression system for compressing said carbon dioxide introduced into said conduit (Figure 2 element 17; pg 4 In 26-29, ‘exhaust gas residue is taken from the exhaust tank 41 through the line 40 to compressor 17', akin to transferring to the subsea location).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the capture system of Poldervaart to compress the carbon dioxide in order to optimize the transfer.
Regarding claim 10: Poldervaart and Nove disclose the method of claim 8, but do not explicitly disclose compressing said carbon dioxide gas prior to transferring said carbon dioxide gas to said subsea location.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the capture system of Poldervaart to compress the carbon dioxide in order to optimize the transfer.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart and Nove as applied to claim 1 above, and further in view of Pitre et al. (“Pitre”; US 2010/0230965).
Regarding claim 6: Poldervaart and Nove disclose claim 1 but do not explicitly disclose an electric power substation mounted on said offshore structure for receiving electric power output from said generator.
However, Pitre discloses an electric power substation (101, Fig. 10) mounted on said offshore structure for receiving electric power output from said generator (paragraph 0064).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the structure of Poldervaart to include the substation of Pitre in order to connect the generator to a grid (paragraph 0065). 
Regarding claim 7: Poldervaart as modified by Pitre discloses a substation, Poldervaart further discloses an electric power transmission system operatively connected to said substation and a remote location to transmit electric power to said 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEAN GUGGER/           Primary Examiner, Art Unit 2832